DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 8/27/2019. Claims 1-20 are pending.

Priority
	Applicant’s claim for priority from U.S. Patent Application no. 14/223,407 filed 3/24/2014, U.S. Patent Application no. 15/423,692 filed 2/3/2017, and U.S. Provisional Application no. 61/954,105 filed 3/17/2014 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
	The claims of the instant application no. 16/552,422 do not have Double Patenting rejections with claims of parent application numbers 14/223,407 and 15/423,692 because the instant claims are patentably distinct from the claims of the parent applications.



	The claims of parent application no. 15/423,692 recite identifying bad blocks in a memory by performing a code rate test at three or more different code rates including a number of decoding iterations to identify bad blocks.

	The claims of instant application no. 16/552,422 recite performing a first scan on a selected multi-plane block that includes storage blocks from a plurality of planes to identify bad storage blocks, and in response to a failure indication in the first scan, perform a second scan on individual blocks of the selected multi-plane block, and in response to a failure indication in the second scan, add the failed blocks to a bad block list. Unlike the claims of parent application number 14/223,407, bad blocks are not identified in response to an erase failure of scanned blocks and a successful erase followed by a program failure of the scanned blocks by programming with a code rate test at three or more different code rates, and parent application number 15/423,692, bad blocks are not identified by performing a code rate test at three or more different code rates including a number of decoding iterations to identify bad blocks.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (20090292944, pub. Nov. 26, 2009), hereinafter “Gonzalez”, in view of Radke (20090132889, pub. May 21, 2009), hereinafter “Radke”.

Regarding independent claim 1, Gonzalez discloses:
An apparatus comprising (see Gonzalez, Fig 1-3): 
a memory including a storage element having a plurality of planes, each plane including a plurality of individual storage blocks (see Gonzalez, par. [0028]: a nonvolatile memory array or plurality of arrays 103, 203, 303, and see Fig 4a, par. [0031]: a memory chip can be formatted into groups of units of erase (or blocks), where the blocks are arranged according to physical planes and logical zones); 
a controller configured to (see Gonzalez, par. [0028]: controller 104, 204, 304): 
access the memory via a multi-plane block data storage configuration, a multi-plane block including a selected grouping of individual storage blocks from multiple planes of the plurality of planes, accessing the memory using the multi-plane blocks allowing individual storage blocks from the multi-plane block to be accessed in parallel (see Gonzalez, Fig 4a, par. [0033]: in a memory system having a number of semi-autonomous arrays that can be written, read, or both, concurrently, blocks from different arrays are grouped into "metablock" structures and the controller will form logical blocks of data into corresponding logical metablocks, allowing for the multiple blocks to be operated upon at the same time.  A metablock can be formed from planes with a single memory chip); 
access the memory via a single-plane block data storage configuration, a single-plane block including an individual storage block from a single plane of the plurality of planes (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1); 
perform a defect scan to identify bad storage locations of the memory (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2), including: 
perform a first scan on a selected multi-plane block by accessing the individual storage blocks within the multi-plane block in parallel (see Gonzalez, par. [0038]: A metablock extends across multiple planes and typically includes one block from each of these planes, as shown by the arrows in each of the sets of connected arrows shown in FIGS. 5-10, and see par. [0044]: using metablocks increases the parallelism of the memory system by allowing for more blocks to be processed at one time in parallel, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2); 
when the scan indicates a failure in the multi-plane block, perform a second scan on the individual storage blocks of the multi-plane block as single-plane blocks (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and …

Gonzalez discloses a defect map which shows a bad block in a plane marked with an "X", where the physical block number (PBN) of the spare PBN will replace the PBN of the block that failed (Fig 12, par. [0061]). Gonzalez does not specifically disclose:
… add individual storage blocks that fail the second scan to a bad block list.

However, Radke discloses:
add individual storage blocks that fail the second scan to a bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Gonzalez and Radke are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gonzalez, with the feature of a bad block table data as disclosed by Radke, with the motivation to postpone the retirement of a block and increase the service life of a memory device, as disclosed by Radke in par. [0039].

Regarding claim 2, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the first scan including: 
erase, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0033]: by allowing a group of (logically) sequential sectors spans over multiple physical blocks that can be read/programmed/erased in parallel, then this group can be read/programmed/erased concurrently); and 
determine the scan indicates the failure when an error is encountered during the erase (see Gonzalez, par. [0031]: when a defect is detected in one of the units of erase contained in one of the N zones, a spare can be found by remapping the defective unit of erase to one of the spare units of erase that are available).

Regarding claim 3, the combination of Gonzalez and Radke further discloses the controller configured to perform the first scan including: 
program, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determine the scan indicates the failure when an error is encountered during the program (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 4, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the first scan including: 
read, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determine the scan indicates the failure when an error is encountered during the read (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 5, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the first scan including: 
perform a code rate test to determine a selected error correction code rate to apply (see Radke, Fig 4, par. [0039]: The process determines 420 whether there has been an indication of a marginal condition at the code rate being used for a particular block.  A marginal condition can be indicated by an increase in the number of bits being corrected by block ECC.  When, for example, block ECC indicates that it is within one bit of not being able to correct further errors, the page and/or block can be considered to be degraded and flagged for increased redundancy via less puncturing.  This can postpone the retirement of a block and increase the service life of the memory device 100), including: 
read the selected multi-plane block using a first error correction code (ECC) scheme (see Radke, par. [0040]: a memory device 100 (FIG. 1) can be initially configured during production to operate with a relatively high code rate, e.g., 4/5.  As the memory device 100 wears out, the code rate can be decreased such that the memory device 100 retains reliability.  It should be noted that this block ECC decoding is being performed during a read operation.  In one embodiment, a block is read and block ECCs for the pages of the block are checked before the block is erased); and 
when the read using the first ECC scheme fails, read the selected multi- plane block using a second ECC scheme, the second ECC scheme being stronger than the first ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data.  For example, the code rate can be adjusted from 2/3 to ½).

Regarding claim 6, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the code rate test further including: 
when the read using the first ECC scheme fails, read, in parallel, the individual blocks of the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data, and see Gonzalez, par. [0044]: using metablocks increases the parallelism of the memory system by allowing for more blocks to be processed at one time in parallel, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2); 
perform the second scan on the individual storage blocks of the multi-plane block as single-plane blocks using the second ECC scheme when the read in parallel using the second ECC scheme fails (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and 
add individual storage blocks that fail the second scan using the second ECC scheme to the bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 7, the combination of Gonzalez and Radke further discloses:
the controller configured to perform the code rate test further including: 
when the read using the first ECC scheme fails, read the selected multi-plane block using a third ECC scheme, the third ECC scheme being stronger than the first ECC scheme but weaker than the second ECC scheme (see Radke, Fig 3, par. [0030]: In a first example at the top, the data stream is convolutionally encoded using code rate of 1/2 and stored without puncturing. In a second example in the middle, the data stream is convolutionally encoded using a code rate of 1/2 and punctured to attain a code rate of 2/3.  In a third example at the bottom, the data stream is convolutionally encoded using code rate of 1/2, and punctured to attain a code rate of 4/5); and 
when the read using the third ECC scheme fails, read the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data).

Regarding claim 9, the combination of Gonzalez and Radke further discloses the defect scan is performed on all individual storage blocks of the memory that are not included on the bad block list (see Gonzalez, par. [0047]: FIG. 5 shows a portion of a memory array in which no defects exist, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Independent claim 10 is the method claim corresponding to claim 1 and hence rejected according to the same reasons given above for claim 1.

Regarding claim 11, the combination of Gonzalez and Radke further discloses:
performing the first scan includes: 
erasing, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0033]: by allowing a group of (logically) sequential sectors spans over multiple physical blocks that can be read/programmed/erased in parallel, then this group can be read/programmed/erased concurrently); 
determining the scan indicates the failure when an error is encountered during the erase (see Gonzalez, par. [0031]: when a defect is detected in one of the units of erase contained in one of the N zones, a spare can be found by remapping the defective unit of erase to one of the spare units of erase that are available)); 
programing, in parallel, the individual storage blocks from the selected multi- plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determining the scan indicates the failure when an error is encountered during the program (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 12, the combination of Gonzalez and Radke further discloses:
performing the first scan includes performing a code rate test to determine a selected error correction code rate to apply (see Radke, Fig 4, par. [0039]: The process determines 420 whether there has been an indication of a marginal condition at the code rate being used for a particular block.  A marginal condition can be indicated by an increase in the number of bits being corrected by block ECC.  When, for example, block ECC indicates that it is within one bit of not being able to correct further errors, the page and/or block can be considered to be degraded and flagged for increased redundancy via less puncturing.  This can postpone the retirement of a block and increase the service life of the memory device 100), including: 
reading the selected multi-plane block using a first error correction code (ECC) scheme (see Radke, par. [0040]: a memory device 100 (FIG. 1) can be initially configured during production to operate with a relatively high code rate, e.g., 4/5.  As the memory device 100 wears out, the code rate can be decreased such that the memory device 100 retains reliability.  It should be noted that this block ECC decoding is being performed during a read operation.  In one embodiment, a block is read and block ECCs for the pages of the block are checked before the block is erased); and 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a second ECC scheme, the second ECC scheme being stronger than the first ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data.  For example, the code rate can be adjusted from 2/3 to ½).

Regarding claim 13, the combination of Gonzalez and Radke further discloses:
performing the code rate test further includes: 
reading, in parallel, the individual blocks of the selected multi-plane block using the second ECC scheme when the read using the first ECC scheme fails (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); 
performing the second scan on the individual storage blocks of the multi-plane block as single-plane blocks using the second ECC scheme when the read in parallel using the second ECC scheme fails (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and 
adding individual storage blocks that fail the second scan using the second ECC scheme to the bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 14, the combination of Gonzalez and Radke further discloses:
performing the code rate test further includes: 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a third ECC scheme, the third ECC scheme being stronger than the first ECC scheme but weaker than the second ECC scheme (see Radke, Fig 3, par. [0030]: In a first example at the top, the data stream is convolutionally encoded using code rate of 1/2 and stored without puncturing. In a second example in the middle, the data stream is convolutionally encoded using a code rate of 1/2 and punctured to attain a code rate of 2/3.  In a third example at the bottom, the data stream is convolutionally encoded using code rate of 1/2, and punctured to attain a code rate of 4/5); 
when the read using the third ECC scheme fails, reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data); and 
determining the scan indicates the failure when an error is encountered while reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding independent claim 15, Gonzalez discloses:
A memory device storing instructions that (see Gonzalez, Fig 1-3), when executed, cause a processor to perform a method comprising (see Gonzalez, par. [0032]: the memory system controller groups logical sectors (as defined by the host) into logical blocks that correspond in size to the physical structure of a block, which is the physical unit of erase for a flash type memory.  The controller can then maintain the relation of the physical structures to the logical constructs, for instance in the form of a Sector Address Table (SAT), and update this correspondence as the logical to physical relation changes): 
performing a defect scan to identify bad storage locations of a memory … having a plurality of planes, each plane including a plurality of individual storage blocks (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2), the defect scan including: 
performing a first scan on a selected multi-plane block by accessing individual storage blocks of the multi-plane block in parallel, a multi-plane block including a selected group of individual storage blocks from multiple planes of the plurality of planes (see Gonzalez, par. [0038]: A metablock extends across multiple planes and typically includes one block from each of these planes, as shown by the arrows in each of the sets of connected arrows shown in FIGS. 5-10, and see par. [0044]: using metablocks increases the parallelism of the memory system by allowing for more blocks to be processed at one time in parallel, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered.  The new defect is located in MB1 at the physical block labeled "A", located at block 1 on plane 2); 
when the scan indicates a failure in the multi-plane block, performing a second scan on the individual storage blocks of the multi-plane block as single- plane blocks, a single-plane block including an individual storage block from a single planes of the plurality of planes (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and …


memory including a solid state die, and adding individual storage blocks that fail the second scan to a bad block list.

However, Radke discloses:
memory including a solid state die (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code) … add individual storage blocks that fail the second scan to a bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Gonzalez and Radke are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gonzalez, with the features of a solid state memory and bad block table data as disclosed by Radke, with 

Regarding claim 16, the combination of Gonzalez and Radke further discloses:
performing the first scan includes: 
erasing, in parallel, the individual storage blocks from the selected multi-plane block (see Gonzalez, par. [0033]: by allowing a group of (logically) sequential sectors spans over multiple physical blocks that can be read/programmed/erased in parallel, then this group can be read/programmed/erased concurrently); 
determining the scan indicates the failure when an error is encountered during the erase (see Gonzalez, par. [0031]: when a defect is detected in one of the units of erase contained in one of the N zones, a spare can be found by remapping the defective unit of erase to one of the spare units of erase that are available)); 
programing, in parallel, the individual storage blocks from the selected multi- plane block (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); and 
determining the scan indicates the failure when an error is encountered during the program (see Gonzalez, Fig 6, par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Regarding claim 17, the combination of Gonzalez and Radke further discloses:
performing the first scan includes performing a code rate test to determine a selected error correction code rate to apply (see Radke, Fig 4, par. [0039]: The process determines 420 whether there has been an indication of a marginal condition at the code rate being used for a particular block.  A marginal condition can be indicated by an increase in the number of bits being corrected by block ECC.  When, for example, block ECC indicates that it is within one bit of not being able to correct further errors, the page and/or block can be considered to be degraded and flagged for increased redundancy via less puncturing.  This can postpone the retirement of a block and increase the service life of the memory device 100), including: 
reading the selected multi-plane block using a first error correction code (ECC) scheme (see Radke, par. [0040]: a memory device 100 (FIG. 1) can be initially configured during production to operate with a relatively high code rate, e.g., 4/5.  As the memory device 100 wears out, the code rate can be decreased such that the memory device 100 retains reliability.  It should be noted that this block ECC decoding is being performed during a read operation.  In one embodiment, a block is read and block ECCs for the pages of the block are checked before the block is erased); and 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a second ECC scheme, the second ECC scheme being stronger than the first ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data.  For example, the code rate can be adjusted from 2/3 to ½).


performing the code rate test further includes: 
reading, in parallel, the individual blocks of the selected multi-plane block using the second ECC scheme when the read using the first ECC scheme fails (see Gonzalez, par. [0039]: provide a mechanism for handling data that can be written to multiple blocks in different chips/planes concurrently. The memory design can allow parallel access (read and program) of more than one location in a plane in parallel); 
performing the second scan on the individual storage blocks of the multi-plane block as single-plane blocks using the second ECC scheme when the read in parallel using the second ECC scheme fails (see Gonzalez, Fig 6, 7, par. [0051]: Since block 1 is available in plane 3, the metablock will be updated to point to block 1 in order to replace the defective part of the metablock; that is, the defective block in MB3 at plane 3 ("B") is replaced in the linking by the good block at plane 3 in MB1 that was made redundant due to the failure of the block "A" at plane 2 of MB1. When a physical block failure is encountered, a spare physical block is linked into the metablock to take the place of the failed physical block); and 
adding individual storage blocks that fail the second scan using the second ECC scheme to the bad block list (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 19, the combination of Gonzalez and Radke further discloses:
performing the code rate test further includes: 
when the read using the first ECC scheme fails, reading the selected multi-plane block using a third ECC scheme, the third ECC scheme being stronger than the first ECC scheme but weaker than the second ECC scheme (see Radke, Fig 3, par. [0030]: In a first example at the top, the data stream is convolutionally encoded using code rate of 1/2 and stored without puncturing. In a second example in the middle, the data stream is convolutionally encoded using a code rate of 1/2 and punctured to attain a code rate of 2/3.  In a third example at the bottom, the data stream is convolutionally encoded using code rate of 1/2, and punctured to attain a code rate of 4/5); 
when the read using the third ECC scheme fails, reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0041]: If the block ECC indicates a marginal condition, the code rate is decreased 430.  This can be accomplished by reducing an amount of puncturing for the next set of data); and 
determining the scan indicates the failure when an error is encountered while reading the selected multi-plane block using the second ECC scheme (see Radke, par. [0034]: The applicable mapping of pages, blocks, puncture patterns, and the like can be stored in a reference area of persistent memory, such as in a block of data that also stores bad block table data).

Regarding claim 20, the combination of Gonzalez and Radke further discloses the instructions causing a processor to perform a method further comprising: 
performing the defect scan on all individual storage blocks of the memory that are not included on the bad block list (see Gonzalez, par. [0047]: FIG. 5 shows a portion of a memory array in which no defects exist, and see par. [0050]: FIG. 6 shows the state of the array after a first new defect is encountered).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (20090292944, pub. Nov. 26, 2009), in view of Radke (20090132889, pub. May 21, 2009), and further in view of d’Abreu et al. (20150026528, filed Jul. 16, 2013), hereinafter “d’Abreu”.

Regarding claim 8, the combination of Gonzalez and Radke discloses all the claimed limitations as set forth in the rejection of claim 7 above.

The combination of Gonzalez and Radke further discloses:
the apparatus includes a solid state drive (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code); 
the memory includes a nonvolatile solid state memory (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code); 
the storage element includes a data storage circuit die (see Radke, par. [0015]: Data is stored in a non-volatile solid state memory device according to a rate-compatible code, and see Gonzalez, par. [0073]: When metablocks are being linked during an initial formatting process, some physical blocks near the beginning of block address space, or near chip or die boundaries, cannot be linked into standard metablocks); and …

The combination of Gonzalez and Radke does not disclose:
… the defect scan includes a manufacturer self-test performed prior to shipping the solid state drive.

However, d’Abreu discloses:
… the defect scan includes a manufacturer self-test performed prior to shipping the solid state drive (see d’Abreu, par. [0004]: the system may support self-test at the product level when the NAND die and controller are packaged together, and see par. [0002]: NAND memory can be adopted as a solid state disk embedded in a host device).

Gonzalez, Radke, and d’Abreu are analogous arts, because they are about memory circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gonzalez, with the feature of d’Abreu as described above, with the motivation of improved testing, as disclosed by d’Abreu in par. [0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Conley (20040111553, pub. Jun. 10, 2004) discloses a non-volatile memory divided into logical zones in which firmware scans for the presence of defective blocks on the card.  Once the locations of these blocks are known, the firmware calculates the zone boundaries in such a way that good blocks are equally distributed among the zones.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111